Third District Court of Appeal
                               State of Florida

                           Opinion filed April 24, 2019.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                               No. 3D18-1307
                         Lower Tribunal No. 16-1233A
                             ________________


                               D.D., a juvenile,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Teresa Mary
Pooler, Judge.

      Carlos J. Martinez, Public Defender, and Stephen J. Weinbaum, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General, and Christina L. Dominguez, Assistant
Attorney General, for appellee.


Before SCALES, LINDSEY, and HENDON, JJ.

                  ON PARTIAL CONFESSION OF ERROR

     HENDON, J.
      D.D., a juvenile, appeals from the trial court’s order revoking his probation

for violating conditions of his probation and imposing a new term of probation

with conditions. We reverse and remand for the entry of an order consistent with

the trial court’s oral pronouncements.

      The State filed an amended affidavit and petition for violation of probation,

alleging that D.D. violated several conditions of his probation. At the violation of

probation hearing, the State called two witnesses—D.D.’s case manager at the

school D.D. attends and D.D.’s juvenile probation officer. At the conclusion of the

hearing, the trial court orally ruled that the State established by a preponderance of

the evidence that D.D. willfully and substantially violated the conditions of his

probation by failing to submit to a random drug test, failing to comply with his

curfew, failing to attend school as required, and failing to follow school rules.

      Following its oral pronouncements, the trial court entered a written order

that did not specify the conditions of probation that D.D. violated, but merely

stated that D.D. had “violated the terms of the Probation program, to wit: Non

Law Violation.” The trial court revoked D.D.’s probation, and entered a new

disposition order withholding adjudication and placing D.D. on probation once

again with new conditions. D.D.’s appeal followed.

      D.D. argues that the trial court erred by finding that he violated conditions of

his probation where the finding was based solely on hearsay. We disagree.



                                          2
      “While hearsay that is normally inadmissible in a criminal trial may be

admitted in [violation of probation] proceedings, it may not constitute the sole

basis for finding a violation of probation.” M.A.L. v. State, 110 So. 3d 493, 498

(Fla. 4th DCA 2013); see also A.J.D. v. State, 842 So. 2d 297, 298 (Fla. 3d DCA

2003) (“It is clear that hearsay is admissible in revocation proceedings, however, it

cannot be the sole basis for revocation.”).

      Based on our independent review of the transcript of the violation of

probation hearing, the trial court’s oral rulings that D.D. violated certain conditions

of his probation were not based solely on hearsay. Rather, the State introduced

sufficient non-hearsay evidence to sustain the trial court’s oral pronouncement as

to D.D.’s violation of the terms of his probation, including the witnesses’

testimony as to what they personally observed and statements made by D.D. to his

case manager at the school D.D. attends. See Ruise v. State, 43 So. 3d 885, 886-87

(Fla. 1st DCA 2010) (“Hearsay is admissible in a probation or community control

violation proceeding, but probation or community control may not be revoked

solely on the basis of hearsay evidence. Revocation may, however, be based solely

upon hearsay evidence that falls within an exception to the hearsay rule.”)

(citations omitted). Thus, we conclude that the evidence presented at the violation

of probation hearing was sufficient to sustain the trial court’s oral pronouncement

that D.D. violated specific conditions of his probation. However, based on the



                                          3
State’s proper confession of error, we reverse the order under review as it fails to

specify the conditions that D.D. violated, and we remand for the entry of a written

order specifying the conditions of probation it found that D.D. violated. See T.M.

v. State, 233 So. 3d 1275, 1275 (Fla. 3d DCA 2017) (holding that “the law is well-

settled: if the trial court revokes a juvenile’s probation, the court is required to

render a written order setting forth the conditions of probation that were violated.

If no such written order was rendered, it is appropriate to remand the case to the

trial court for entry of an appropriate order”).

      Reversed and remanded.




                                           4